Exhibit 99.1 THOMAS WEISEL PARTNERS GROUP, INC. REPORTS 2 San Francisco, CA, July 29, 2009 – Thomas Weisel Partners Group, Inc. (NASDAQ: TWPG) today released results for the three months ended June 30, 2009, reporting a net loss of $10.2 million, or $0.31 per share, on net revenues of $48.3 million.In the three months ended June 30, 2008, the firm reported a net loss of $10.1 million, or $0.31 per share, on net revenues of $60.0 million.As of June 30, 2009, the firm’s cash and cash equivalents were $89.4 million. For the six months ended June 30, 2009, the firm reported a net loss of $34.1 million, or $1.05 per share, on net revenues of $91.4 million.This compares with the six months ended June 30, 2008, when the firm reported a net loss of $27.9 million, or $0.85 per share, on net revenues of $108.9 million. Adjusting for the non-cash amortization of intangible assets acquired in the purchase of Westwind Partners, the firm reported a non-GAAP net loss of $8.5 million, or $0.26 per share, for the three months ended June 30, 2009 and a non-GAAP net loss of $30.6 million, or $0.94 per share, for the six months ended June 30, 2009.A reconciliation of GAAP results to these non-GAAP measures is discussed below under “Non-GAAP Financial Measures.” “Despite the continued challenges in the financial markets, we have maintained our diverse product offerings and expanded sector focus.We expect to realize the potential of our operating model as the overall tone in the capital markets improves,” commented Thomas W. Weisel, Chairman and CEO of Thomas Weisel Partners. Mr.
